MORRIS, District Judge.
The problems presented by this suit are obviously of the first magnitude. Their proper solution is of prime importance, not only to the litigants, but also to traders and business in general. In only one case, however, so far as I have been able to discover, has a private litigant sought to extend the principles here invoked to facts and circumstances substantially identical to those alleged in the present bill of complaint. In that case, Passaic Print Works v. Ely & Walker Dry Goods Co., 105 Fed. 163, 44 C. C. A. 426, 62 L. R. A. 673, decided upwards of 20 years ago, the majority of the Circuit Court of Appeals for the Eighth Circuit denied the applicability of those principles to like facts. The remaining judge, in an able and lucid dissenting opinion, held them to be applicable.
 Whether, on a new investigation upon principle, it must be concluded that, in truth, the law then was as stated by Judge Sanborn, and not as held b}’ the majority of'the court, or, if the majority was then correct, whether statutes and decisions passed and handed down since the Passaic Case, and dealing with more or less analogous conditions, evince that the business conscience of the nation has so changed, perchance improved, as to make the dissenting views of Judge Sanborn the law of to-day, is res nova, and of such intricacy and delicacy (Nordenfeldt v. Maxim-Nordenfeldt Gun & Ammunition Co., [1894] App. Cas. 535, 553; Anchor Electric Co. v. Hawkes, 171 Mass. 101, 104, 50 N. E. 509, 41 L. R. A. 189, 68 Am. St. Rep. 403), that it should not be decided, at least in the affirmative, upon a motion for a preliminary injunction (High on Injunctions, § 4).
Moreover, the affidavits with respect to defendant’s reasons or motives for his acts, material in the view of the pomplainant to its case, are conflicting. For this reason, also, the motion for a preliminary injunction must be denied. Lare v. Harper & Bros., 86 Fed. 481, 483, 30 C. C. A. 373; Kelly-Springfield Tire Co. v. Kelley Tire *759& Rubber Co. (D. C.) 276 Fed. 826; Nims on Unfair Competition, § 366.
The novelty, intricacy, and importance of the questions involved, and the indications from the affidavits that upon final hearing many facts alleged in the bill will be seriously challenged, lead me to conclude that it will likewise be promotive of justice to deny the motion to dismiss, and forbear proceeding further until all the facts are before me on the evidence. Kansas v. Colorado, 185 U. S. 125, 145, 22 Sup. Ct. 552, 46 L. Ed. 838; Virginia v. West Virginia, 206 U. S. 290, 322, 27 Sup. Ct. 732, 51 L. Ed. 1068; Smith v. Bowker-Torrey Co. (D. C.) 199 Fed. 985; Wright v. Barnard (D. C.) 233 Fed. 329.
The motion for preliminary injunction will therefore be denied, with costs, and the motion to dismiss the bill of complaint will be denied, without prejudice to the right of the defendant to take by answer whatever advantage might otherwise have been secured by the motion.